Citation Nr: 0013897	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to special monthly pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in September 1998, a statement of the case was 
issued in December 1998, and a substantive appeal was 
received in January 1999. 


REMAND

Under 38 C.F.R. § 3.351(c)(1) which deals with the criteria 
for special monthly pension, a veteran will be considered to 
be in need of the regular aid and attendance of another 
person if he or she is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  In this regard, private medical evidence shows that 
the veteran has no light perception in the left eye and 
uncorrected visual acuity in the right eye has been reported 
to be 20/200.  These findings alone do not appear to meet the 
criteria of 38 C.F.R. § 3.351(c)(1).  However, in reviewing 
the medical evidence, the Board finds no clear reporting of 
concentric contraction of the visual field which under the 
pertinent regulation must be considered.  

Further, the veteran's representative has requested a special 
VA aid and attendance/housebound examination.  

The Board views the veteran's claim for special monthly 
pension as well-grounded, and the duty to assist the veteran 
therefore arises.  38 U.S.C.A. § 5107(b).  In view of the 
lack of clear medical findings allowing for evaluation of 
concentric contraction of the visual field and recognizing 
the representative's request for a special examination to 
ascertain whether the veteran meets the criteria for special 
monthly pension, the Board believes that additional 
development is necessary 


before the Board may properly proceed with appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting ongoing 
treatment for the veteran's various 
disorders should be obtained and made of 
record.  The RO should also take 
appropriate action to obtain and make of 
record any private medical treatment 
records (not already in the claims file) 
documenting ongoing treatment for any of 
the veteran's disorders. 

2.  The veteran should be scheduled for a 
special VA eye examination and a VA aid 
and attendance/housebound examination.  
The claims file should be made available 
to the examiners for review in connection 
with the examinations, and all indicated 
special tests and studies should be 
accomplished.  The eye examiner should 
clearly report corrected vision as well 
as findings related to concentric 
contraction of the visual field so as to 
allow for evaluation under 38 C.F.R. 
§ 3.351(c)(1).  The aid and attendance 
examiner should evaluate the veteran in 
view of all of his disorders and offer an 
opinion as to whether the veteran 
requires the aid and attendance of 
another person or is housebound.   

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the full benefit sought 
is not granted, then the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
veteran and his representative are free to submit additional 
evidence and argument in connection with the issue addressed 
by the Board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






 

